Citation Nr: 0948222	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  03-15 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 10 percent for headaches.  A timely 
appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 13, 2007.  A 
copy of the hearing transcript has been associated with the 
file.

In April 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has 
characteristic prostrating attacks which occur at least once 
a month.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent for 
headaches are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 
8100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2002 and October 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b). Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the Veteran 
that, to substantiate a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the October 2008 
correspondence in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his increased rating claims.

The August 2002 letter did not provide the Veteran with 
adequate notice of the evidence necessary to substantiate a 
claim for an increased rating, and fully satisfactory notice 
was not delivered until October 2008, well after the 
Veteran's claim for an increased rating was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in September 2009.  The Veteran was able 
to participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  Therefore, 
there is no prejudice to the Veteran for the Board to render 
a decision here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's headaches have been evaluated as analogous to 
migraine headaches under DC 8100.  Under this DC, a maximum 
of a 50 percent disability rating may be assigned with very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating may be assigned when characteristic prostrating 
attacks occur on an average of once a month over the last 
several months.  A 10 percent rating may be assigned when 
characteristic prostrating attacks average one in two months 
over the last several months.  38 C.F.R. § 4.124a.

Service connection was established for the Veteran's 
headaches by a January 2001 rating decision, and a 10 percent 
disability evaluation was assigned.  The Veteran filed the 
present claim for an increased rating in August 2002.

On VA examination in September 2002, the Veteran indicated 
that he had headaches 2 to 3 times per week, which he treated 
with over-the-counter medication.  He did not miss work due 
to headaches, although he would lie down upon returning home.  

The record contains a headache log for the year 2002, showing 
that the Veteran had headaches of varying severity at least 2 
to 3 times a week, treated by over-the-counter medication and 
rest.

On his June 2003 substantive appeal, the Veteran wrote that 
the severity of his headaches often required that he lay down 
and rest.  In a March 2004 clinical note, the Veteran stated 
to his treatment provider that he had headaches every other 
day, and that the severity of them had increased over the 
past year.  Twice a month he had headaches of such severity 
that he was unable to function.  His symptoms were 
"alleviated with Tylenol/Excedrin."  An MRI of the 
Veteran's brain, conducted that same month, was unremarkable.  

In April 2004, the Veteran reported to the emergency room 
with a headache, which he indicated was not any more severe 
than any of his usual headaches.  He was treated with 
medication and released.   During a November 2004 neurology 
consult, the Veteran indicated that his headaches had not 
worsened in frequency or severity.

During his February 2007 hearing, the Veteran testified that 
the frequency and severity of his headaches had not worsened 
since his last VA examination in September 2002.  He did not 
miss work or school as a result of his headaches.  When he 
was at home, however, he would get as much rest as possible 
in an effort to alleviate the pain.  

On VA examination in March 2009, the Veteran reported that 
his headaches were "less frequent and not as severe" as a 
result of therapy with prescription medication.  He now had 1 
headache per month which "occasionally [caused] missed 
work."  These headaches were "relieved somewhat by rest but 
he normally takes a large amount of acetaminophen to abort 
his headaches."  The Veteran noted that his headaches were 
stable in frequency and intensity.  Physical and neurological 
examinations were normal.  The examiner concluded that the 
Veteran's headaches had "decreased dramatically in frequency 
and severity since beginning topiramate ...[he] has 
approximately 1 headache per month and these do interfere 
with ... work and activities of daily living."  

After reviewing the evidence of record, including the medical 
evidence and the lay evidence submitted by the Veteran, the 
Board finds that his service-connected headaches more closely 
approximate the criteria for a rating of 30 percent.  Prior 
to March 2009, the Veteran had headaches of varying severity 
2 to 3 times a week, with intense headaches twice a month 
which did not respond to over-the-counter medication; 
however, the Veteran reported that he never missed work or 
school as a result of his headaches, and he was able to 
engage in activities of daily living, despite his headaches 
and need to rest.  

On examination in March 2009, the Veteran's headaches had 
decreased in frequency and severity, but he did have one 
headache per month that the examiner described as interfering 
with his work and other activities.  They were relieved by 
rest and treatment with medication.  The examination report 
also states that the Veteran's headaches caused him to miss 
work on occasion.  The Veteran's description of these 
headaches included visual obscurations and could be relieved 
by rest or large doses of medication.  

The evidence does not show that the Veteran has very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability or symptoms on 
par with those criteria, which would warrant an increase to 
50 percent and these manifestations have not been exhibited 
at any time during the course of the appeal.  There are no 
other applicable Diagnostic Codes under which the Veteran's 
headaches could be rated.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the Veteran's service connected chronic headaches have 
warranted a 30 percent rating throughout the appeal period. 

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected chronic headaches present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Throughout 
the course of the appeal, the Veteran has been either 
employed or engaged in academic pursuits.  The Veteran misses 
work on occasion, but the degree of industrial impairment 
exhibited is not exceptional.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).




ORDER

A 30 percent rating for headaches is allowed, subject to the 
regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


